Green and Lawton, JJ.
(dissenting). We respectfully dissent
because we cannot agree with the majority that plaintiff is entitled to a declaration that, pursuant to its 1979 parking agreement with defendant City of Utica (City), plaintiff is entitled to 235 “covered” parking spaces. There is no reference to the term “covered parking spaces” in the parking agreement, but the agreement expressly provides that “[t]here shall not be any reserving or allocating of spaces for Hotel use,” i.e., for the use of plaintiff’s “Hotel guests and patrons.” Under the majority’s holding, however, this Court is doing just that, by allocating to plaintiffs hotel guests and patrons 235 covered parking spaces of the total available 550 parking spaces, only some of which are covered. Had plaintiff wanted to ensure that its unallocated parking spaces were limited to covered spaces, it should have so provided in the parking agreement. We would therefore modify the judgment by denying that part of the motion of the City and defendant Utica Parking Authority for summary judgment dismissing the complaint against them and by granting judgment in their favor declaring that plaintiff is not entitled to 235 covered parking spaces. Present—Pigott, Jr., RJ., Green, Gorski, Pine and Lawton, JJ.